 
 
  
 

Case 7:18--cr 01983 Document 1 Filed on 11/14/18 in TXSD Pag

 

 

, _ §§ ’Zz;-;i 3%”€-":‘.5 it z._i§l£§`i
Ao 91 (Rev. 08/09) criminal complaint ~ §§Li§qs;a(‘_ H.j §§ 111 alias
UNITED STATES DISTRICT COUR'RGV 1 l1 leS
` for the
Southern District of Texas C.S's“ tmt C@B.’l‘&
United States of America )
v. ) s / l\/\
Johnatan Geovani GARCIA-De Leon ) Case No. V\ / (/8 9";")\€8
' (YoB: 1991; 1\/1)<) ) -
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief_

 

 

On or about the date(s) of November 13, 2018 in the county of Starr in the
Southern Distn'ct of Texas , the defendant(s) violated:
v Code Sectz'on Oyj‘ense Description
21 USC 841 defendant did, knowingly and intentionally possess with the intent to
21 USC 846 distribute approximately 15.96 kilograms of cocaine, a Schedule l controlled

substance, and did knowingly and intentionally conspire to possess with
intent to distribute With persons known and unknown approximately 15.96
kilograms of cocaine, a Schedu|e l controlled substance

This criminal complaint is based on these facts:

Before the United States l\/lagistrate Judge, Southern District of Texas, l, Gilberto Gamez, Special Agent, United States
Homeland Security lnvestigations being duly sworn, depose and say the following:

See Attachment A

91 Continued on the attached sheet.

1417 lXNLJ vi l j Complaina;::/sl'/g:w'e\

Sworn to before

     

Gilberto Gamez Specia| Aqent HSl Falcon Dam, TX

Printea’ nqme and title

signed in my presence

Date: 11/14/2018 4 4‘/\`

 

' . ' wage ’s signature
City and state: l\/ch||en, Texas J. ott acker, U.S. |\/|agistrate Judqe

U / Primed name and title

Case 7:18-cr-019`83 Document 1 Filed on 11/14/18 in TXSD Page 2 013

Attachment A

On November 13‘, 2018, Roma, Texas Port of Entry (POE) Customs and Border Protection (CBP)
Officers reported Johnatan Geovani GARClA-De Leon, a MeXican National, and his mother
arrived at the POE driving a 2011 Chevrolet Equinox displaying Mexican license plate 497TRP3
and seeking to make entry into the United States. CBP canine handler advised the dog had alerted
to the rear passenger door panel. The vehicle was referred to secondary inspection. During the
secondary inspection a CBP Officer was able to observe packages concealed when he looked down
the window track of the door.y GARClA-De Leon and his mother were detained was after CBP
Officers removed fourteen `(14_) bricks wrapped in black tape with an approximate weight of 15.96
kilograms concealed inside all four doors of the vehicle operated by GARClA-De Leon. The
substance in all the packages were tested and were positive for the presence of cocaine.

CBP advised and requested assistance from U.S. Homeland Security lnvestigation (HSI), Special
Agents (SA). Agents arrived to investigate and interview the occupants. HSI SA Rafael Garza Jr
advised GARClA-De Leon of his Miranda Rights in the Spanish language, which was witnessed
by both HSl SA Gilberto Gamez and HSl Taskforce Officer Mario Canales. GARCIA- De Leon
Stated he understood his rights and was willing to answer questions without an attorney present.

GARCIA~De Leon stated the vehicle was registered to him after he bought i_t from an individual
in Miguel Aleman, Texas. GARCIA-De Leon told special agent he was on his way to McAllen
With mother to do some shopping Agents advised him that narcotics had been found in the vehicle
at which time he stated he did not know anything about'drugs in the vehicle. Agents told him he
need to tell the truth. GARCLA-De Leon stated he had been asked to transport narcotics by and
individual however he declined the offer. GARCIA-De Leon stated he agreed to smuggle money
from the United States to Mexico in the vehicle. GARClA-De Leon told agents he had made at
approximately lifteen trips for the individual in the past. GARClA-De Leon stated the vehicle had
been purchased and registered under his name, for the sole purpose to smuggle money. GARCIA-
De Leon stated the vehicle would be turned over to him prior to the time he was t_o smuggle money.
GARCIA-DeLeon stated he was paid from $500 to $800 per trip.

GARClA-De Leon informed the agents as to his part and actions. He Would drive toa shopping
plaza off Shary Rd. go into the store and at which time someone would take the vehicle and return
it to him after 15 to 20 minutes. GARCIA-DeLeon stated he did not know where the money has
hidden orthe amount of money-he Was transporting `

Agent interviewed GARClA-De Leon’s mother and she provided the following information Ms.
De Leon-Castaneda stated they were going to do some shopping at Sam’s Club in preparation of
the Thanksgiving' dinner. When asked who owned the vehicle she stated the vehicle was a family
vehicle and registered to her son. She stated she gave $1,800 to her son to purchase the vehicle

Case~ 7:18-cr-01983 Document 1 F.i|ed on 11/14/18 in TXSD Page 3 of 3

from a person selling it on social media. When asked who drove the vehicle De Leon-Castaneda
stated she drove the vehicle, her son and her two daughters when in town visiting from Monterey.
She stated her_son would sometime loan the vehicle to his friends. Agent asked her when the last
time her son allowed someone to borrow the vehicle. She stated it was Friday of last week and the
vehicle Was returned to him last night. She Was informed and about the narcotics discovered in
the vehicle stated she did not know anything about drug or her son being involved in drug
smuggling `

GARClA~De Leon was interviewed again and advised him his statement and his mother’s
statement were not consistent GARCIA-De Leon stated he lied to his mother about the vehicle '

' . and that she was not involved. lAgent confronted 'GARCIA~De Leon about his vehicle and his

prior statement GARCIA-De Leon stated he was given the money to purchase the vehicle and
register it under his name. The vehicle had been purchased for $5,000 and he_ kept his mother’s
$1,800. GARCIA~De Leon was advised `he lied about the vehicle being only turned over to him
when he was expected to smuggle money and as to his destination in McAllen. GARCIA-De Leon
stated the vehicle was dropped off to him last night and was told to drive _to Sam’s Club where the
vehicle exchange was to take place. GARCIA~De Leon asked his mother to go with him to Sam’s
Club. ‘

GARCIA~De Leon Was arrested for Title 21 narcotics violations pending his initial appearance
before a U.S. Magistrate Judge.

